DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112 Rejections Withdrawn
The rejection of claim 1 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.
The rejection of claims 2-7, 30, 33, 36 and 39-41 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action (indefinite from indefinite), is withdrawn.  The rejection is moot.  (The amendment cancels claim 3).  

Double Patenting Rejections Withdrawn
The nonstatutory double patenting rejection of claims 1-47, outlined in the previous Office Action, has been overcome by inventor’s amendment and arguments.  With respect to claims 3, 9 and 25, the amendment cancels the claims.  With respect to the remaining claims, inventor’s amendments and arguments have been carefully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 2, 4-8, 10-24 and 26-47 are allowed.  The following is an examiner’s statement of reasons for allowance: 
US 2014/0249135 A1, of record, may be taken as a representative example of the closest prior art.  The reference teaches compounds structurally related to those of the instant invention as kinase inhibitors (abstract; page 2, column 1, [0008]ff).  The reference does not, however, teach, show, suggest or make obvious the instant polymorphs of instant Compounds 1 or 2, or their pharmaceutical compositions or methods of use.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        3/9/2021